DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behfar et al. (US 2006/0118893).
Considering Claim 1  Behfar discloses an optical semiconductor device which comprises plural semiconductor lasers(See Paragraph 59, fig. 15 i.e. an optical semiconductor device(chip) which comprises plural semiconductor lasers(290)), plural light detectors(See Paragraph 59, fig. 15 i.e. plural light detectors(292)), plural waveguides and an optical multiplexer circuit that are formed on a semiconductor substrate(See Paragraph 59,65, fig. 15,18 i.e. plural waveguides(front waveguide(294,296 of fig. 15) to guide the front output towards optical fiber(302 of fig. 15) and back waveguids(370 of fig. 18) to output signals towards monitoring photodetectors(mpd)(350 of fig. 18))  and an optical multiplexer circuit which is chip-grating(306 of fig. 25) that are formed on a semiconductor substrate(chip)), said plural semiconductor lasers each serving to output first light from a front-end side thereof and also to output second light from a rear-end side thereof that is a side opposite to the front-end side(See Paragraph 50,52,59, fig. 6,15 i.e. plural semiconductor lasers(134,136,138,140 of fig. 6) each serving to output first light from a front-end side thereof via a respective emitter surface(142,144,146,148 of fig. 6) and also to output second light from a rear-end side thereof  towards monitoring photodetectors(mpd)(172,174,176,178 of fig. 6) that is a side opposite to the front-end side); said optical multiplexer circuit serving to multiplex respective rays of the first light outputted from the plural semiconductor lasers, to thereby send out output light(See Paragraph 59, fig. 15 i.e. optical multiplexer circuit(306) serving to multiplex respective rays of the first light outputted from the plural semiconductor lasers(290), to thereby send out output light); said plural waveguides serving to guide respective rays of the second light toward one end face of the optical semiconductor device(See Paragraph 62,64, fig. 18 i.e. the rare facet(358) to guide respective rays of the second light toward one end face(362,372) of the optical semiconductor device); and said plural light detectors serving to receive respective rays of reflected light that are due to reflection of the respective rays of the second light after being guided by the waveguides, on the one end face or on respective inclined end faces in plural concave portions formed on the one end face(See Paragraph 66, fig. 18 i.e. plural light detectors(360) serving to receive respective rays of reflected light that are due to reflection of the respective rays of the second light(368) after being guided by a waveguide(370), on the one end face(358) or on respective inclined end face in a concave portion(372,362) formed on the one end face); wherein the light detectors are each located between the rear-end side of each of the semiconductor lasers and the one end face or each of the inclined end faces(See Paragraph 65, fig. 18 i.e. wherein the light detector(352) is located between the rear-end(358) side of each of the semiconductor laser(332) and the one end face or each of the inclined end faces(372,362)); and wherein the second light to be outputted from each of the waveguides is outputted diagonally relative to a perpendicular line with respect to the one end face or the inclined end face(See Paragraph 64,65 fig. 18 i.e. wherein the second light(368) to be outputted from each of the waveguides(370) is outputted diagonally relative to a perpendicular line with respect to the one end face or the inclined end face(372,362)).
Considering Claim 8  Behfar discloses the optical semiconductor device of claim 1, wherein the waveguide has, in its end region located on a side where the second light is outputted, a tapered portion that becomes wider in a traveling direction of that light(See Paragraph 65, fig. 18 i.e. wherein the waveguide(370) has, in its end region located on a side where the second light is outputted, a tapered portion(362,372) that becomes wider in a traveling direction of that light).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Behfar et al. (US 2006/0118893) in view of Ho et al.(US 8,102,886)

Considering Claim 7  Behfar does not explicitly disclose the optical semiconductor device of claim 1, further comprising an optical amplifier for amplifying the output light sent out from the optical multiplexer circuit.
Ho teaches the optical semiconductor device of claim 1, further comprising an optical amplifier for amplifying the output light sent out from the optical multiplexer circuit(See Col. 6 lines 35-60, fig. 1 i.e. an optical amplifier(104) for amplifying the output light sent out from the optical multiplexer circuit which is diffraction grating(110)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Behfar, and have an optical amplifier to amplify the output light sent out from the optical multiplexer circuit, as taught by Ho, thus improving transmission signal quality by optimizing output power using an optical amplifier.
Allowable Subject Matter
Claims 2-6,9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637